DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, 10, 16, 22-23 (Currently amended)
Claims 3-9, 11-15, 17-21 (Original)

Response to Argument
Applicant’s arguments and amendments, filed on 11/12/2020, have been fully considered but are moot because the amendments has necessitated the new ground(s) of rejection presented in this office action.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Adolf (U.S. 2017/0141583), in view of Hosotani (U.S. 2014/0368056), further in view of Takahashi (U.S. 2015/0372540).

Regarding claim 1, Adolf teaches a wireless power transfer system (100, Fig. 1 claim 1; or 2116+2115+2100+2113+2114, Fig. 21; [0229] [0230] [0225]) comprising: 
a resonator (transmitting resonator 502, or receiving resonator 504, Fig. 5A; [0087] [0090]) (or 106, 112, Fig. 1, included in 2106 and 2108, Fig. 21; or 402, 404, Fig. 4A; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) comprising:
a capacitor (516 or 522, Fig. 5A; [0087], lines 6-7, each capacitor includes a conductor and a ground line; [0085] [0090]) comprising: 
at least one active electrode (electrode of 516 of transmitting resonator 502 coupled to 514, Fig.5A) (or electrode of 522 of receiving resonator 504, coupled to 520 Fig.5A); and 
configured to at least partially eliminate environmental influences ([0049] [0102] [0103]) affecting the active electrode (electrode of 516 of transmitting resonator 502 coupled to 514, Fig.5A) (or electrode of 522 of receiving resonator 504, coupled to 520 Fig.5A),
wherein the capacitor (516 or 522, Fig. 5A; [0087], lines 6-7, each capacitor includes a conductor and a ground line; [0085] [0090]) is to generate an electric field ([0085], lines 9-11,  [0225] [0230]) to transfer power ([0085] [0225] [0230]) or to extract power ([0085] [0225] [0230]) from a generated electric field ([0085] [0225] [0230]).
inductor electrically connected to the active electrodes, wherein the at least one inductor is configured to excite the capacitor (to generate an electric field).
Hosotani (U.S. 2014/0368056) teaches a capacitor (Cp, Fig. 4; [0161] [0162]) comprising: at least two active electrodes (electrodes of Cm1, Cm2 that both ends of Lmp connected to, Fig. 4); at least one inductor (Lmp, Fig. 4; [0156] [0159]) electrically connected to the active electrodes (electrodes of Cm1, Cm2 that both ends of Lmp connected to, Fig. 4), wherein the at least one inductor (Lmp, Fig. 4) is configured to excite the capacitor (Cp, Fig. 4; [0161] [0162]) to generate an electric field ([0161], lines 1-5; abstract, lines 8-9) to transfer power (power to PRU, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a capacitor comprising at least) two active electrodes; at least one inductor electrically connected to the active electrodes, wherein the at least one inductor is configured to excite the capacitor (to generate an electric field) of Hosotani’s into Adolf, in order to make a component for the resonance inductor smaller leading to reduction in size and weight of the power transmission system device ([0160], last 4 lines; [0161], last 3 lines; Hosotani; that is similar to the application’s [0083], lines 11-13)
The combination does not explicitly teach a passive electrode adjacent to the active electrodes and configured to encompass the active electrodes;
Takahashi teaches a wireless power transfer (abstract) comprising:
a capacitor ([0038], lines 14-19; [0009] [0005]) comprising: 

a passive electrode (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006], line 8) adjacent to the active electrodes (12 coupled to 16 of 11; 22 coupled to 24 of 21, Fig. 1) and configured to encompass (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006]) the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1), and 
at least one inductor (16 of 11 connected to 12; or 24 of 21 connected to 22, Fig. 1; [0037] [0004]) electrically connected to the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1) is configured to generate an electric field ([0011] [0006]) to transfer power ([0035] [0037]) or to extract power ([0035] [0039]) from a generated electric field ([0011] [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a passive electrode (adjacent to the active electrodes and) configured to encompass the active electrodes of Takahashi’s into Adolf, in view of Hosotani’s, in order to maintain coupling capacitance for power transmission efficiency ([0011] [0009]; Takahashi).
Regarding claim 2, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the passive electrode (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006], line 8; Takahashi) provides additional capacitance ([0085]-[0087]) to the capacitor (516 or 522, Fig. 5A; [0087], lines 6-7, each capacitor includes a conductor inductor (Lmp, Fig. 4; [0156] [0159]; Hosotani) required to resonate the system ([0159]-[0161]; Hosotani).
Regarding claim 3, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the resonator (transmitting resonator 502, Fig. 5A; [0087]) (or 106, Fig. 1, included in 2106, Fig. 21; or 402, Fig. 4A; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) forms part of a transmitter (102, Fig. 1) configured to wirelessly transfer power ([0085] [0225] [0230]), and wherein the resonator (transmitting resonator 502, Fig. 5A; [0087]) (or 106, Fig. 1, included in 2106, Fig. 21; or 402, Fig. 4A; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) is configured to generate the electric field ([0085] [0225] [0230]).
Regarding claim 4, Adolf teaches the wireless power transfer system of claim 3, in view of Hosotani and further in view of Takahashi, wherein the resonator (transmitting resonator 502, receiving resonator 504, Fig. 5A; [0087]) (or 106, Fig. 1, included in 2106, Fig. 21; or 402, Fig. 4A; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) is configured to generate a resonant electric field ([0085] [0225] [0230]).
Regarding claim 5, Adolf teaches the wireless power transfer system of claim 3, in view of Hosotani and further in view of Takahashi, wherein an area of the passive electrode (area of 13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006]; Takahashi) is greater than an area of the active electrodes (area of 12, 22, Fig. 1; [0036] [0038] [0006]; Takahashi) of the transmit resonator  (106, Fig. 1) 
Regarding claim 6, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the resonator (transmitting resonator 502, Fig. 5A; [0087] or 106, Fig. 1, included in 2106, Fig. 21; or 402, Fig. 4A; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) is a transmit resonator (106, Fig. 1), and wherein the system further comprises a receive resonator (receiving resonator 504, Fig. 5A; or 112, Fig. 1) comprising at least two active electrodes (electrodes of Cm1, Cm2 that both ends of Lmp connected to, Fig. 4; Hosotani) (or 22 coupled to 24 of 21, Fig. 1; Takahashi).
Regarding claim 7, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the resonator (receiving resonator 504, Fig. 5A; or 112, Fig. 1, included in 2108, Fig. 21; or 404, Fig. 4A; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) forms part of a receiver (112 of 108, Fig. 1) configured to wirelessly extract power ([0085] [0225] [0230]), and wherein the resonator (receiving resonator 504, Fig. 5A; or 112, Fig. 1) is configured to extract power from the generated electric field ([0085] [0225] [0230]) via resonant electric field coupling ([0085] [0225] [0230]).
Regarding claim 8, Adolf teaches the wireless power transfer system of claim 7, in view of Hosotani and further in view of Takahashi, wherein the resonator (receiving 
Regarding claim 9, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1; [0036] [0038] [0006]; Takahashi) are elongate plates ([0036] [0038] ; Takahashi).
Regarding claim 10, Adolf teaches the wireless power transfer system of claim 9, in view of Hosotani and further in view of Takahashi, wherein the passive electrode (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006]; Takahashi) have a width (width of 13 or 23, Fig. 1) greater than or equal to two times the width of one of the active electrodes (12, 22, Fig. 1; [0036] [0038] [0006]; Takahashi) plus the lateral gap between the active electrodes (gap between 12 and 16 of 11; or gap between 22 and 24 of 21; or gap between 12 and 22, Fig. 1; [0036] [0038] [0006]; Takahashi), and a length (length of 13, 23, Fig. 1; Takahashi) greater than or equal to the length of one of the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1; [0036] [0038] [0006]; Takahashi).
Regarding claim 11, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the active electrodes (electrodes of Cm1, Cm2 that both ends of Lmp connected to, Fig. 4; Hosotani) (12 coupled to 16 of 11; 22 coupled to 24 of 21, Fig. 1, 7B; [0036] [0038] [0006]; or 52, 62, Fig. 6; Takahashi) are concentric ([0012] [0041] [0042]; Takahashi).
Regarding claim 12, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein at least one of the active electrodes (12 coupled to 16 of 11; 22 coupled to 24 of 21, Fig. 1, 7B; [0036] [0038] [0006]; Takahashi) is a disc (52, 62, Fig. 6; Takahashi) or a ring ([0100]; Takahashi).
Regarding claim 13, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the passive electrode  (13, 23, Fig. 1; [0036] [0038] [0006]; Takahashi) is an elongate plate ([0100]; Takahashi) or a disc ([0100]; Takahashi).
Regarding claim 14, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the passive electrode (13, 23, Fig. 1; [0036] [0038] [0006]) (or 53, 63, Fig. 6 [0079]-[0081]; Takahashi) is a ring ([0100]; Takahashi) with an inner radius ([0100] [0079]-[0081]; Takahashi) that is less than or equal to the inner radius  ([0100] [0079]-[0081]; Takahashi) of an inner active electrode (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1, 7B; [0036] [0038] [0006]) (or 52, 62, Fig. 6 [0079]-[0081]; Takahashi).
Regarding claim 20, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the passive electrode is grounded (electrode of 516 of transmitting resonator 502 coupled to ground 506 Fig.5A) (or electrode of 522 of receiving resonator 504, coupled to ground 506 Fig.5A).
Regarding claim 21, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the passive electrode is ungrounded (electrode of 608 or  610 not grounded, Fig. 6A; [0089]).
Regarding claim 22, Adolf teaches an unmanned aerial vehicle (UAV) ([0200]; 2100, Fig. 21; [0198], lines 7-25; or 1700, Fig. 17 [0205]) comprising: a frame (frame of 1700, Fig. 17; or frame of 2100, Fig. 21);
a propulsion system (2102, Fig. 21 [0229]; or 1710, Fig. 17 [0206]) mounted to the frame (frame of 1700, Fig. 17; or frame of 2100, Fig. 21) and configured to provide lift ([0219] [0220] [0221]) and thrust ([0213] [0220]) of the UAV (2100, Fig. 21; [0198], lines 7-25);
a power system (of 2100, Fig. 21; [0229]; or [0222]-[0227]) mounted to the frame (frame of 1700, Fig. 17; or frame of 2100, Fig. 21) and configured to power the propulsion system (2102, Fig. 21 [0229]; or 1710, Fig. 17 [0206]), the power system (of 2100, Fig. 21; [0229]) comprising: 
a resonator (transmitting resonator 502, receiving resonator 504, Fig. 5A; [0087] [0090]) (or 106, 112, Fig. 1, included in 2106 and 2108, Fig. 21; or 402, 404, Fig. 4A; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) (112, Fig. 1, included in 2108, Fig. 21; or 504, Fig. 5; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) comprising:  
a capacitor (516 or 522, Fig. 5A; [0087], lines 6-7, each capacitor includes a conductor and a ground line; [0085] [0090]) comprising: 
 environmental influences ([0049] [0102] [0103]) affecting the active electrode (electrode of 516 of transmitting resonator 502 coupled to 514, Fig.5A) (or electrode of 522 of receiving resonator 504, coupled to 520 Fig.5A), 
wherein opposite an electric field source ([0230]; claim 1) relative to the active electrode (electrode of 516 of transmitting resonator 502 coupled to 514, Fig.5A) (or electrode of 522 of receiving resonator 504, coupled to 520 Fig.5A); and 
wherein the at least one inductor (410, Fig. 4, included in 2108, Fig. 21) is configured to extract power (by 2108, Fig. 21) from a generated electric field (2115, Fig. 21 [0230] [0225]) via resonant electric field coupling ([0230]; claim 1); and 
a control system (2110, Fig. 21; [0229] [0226] [0211]) mounted to the frame (frame of 1700, Fig. 17; or frame of 2100, Fig. 21) configured to control the propulsion system (2102, Fig. 21 [0229]; or 1710, Fig. 17 [0206]) and the power system (of 2100, Fig. 21; [0229]; or [0222]-[0227]).
Adolf does not explicitly teach (a capacitor comprising at least) two active electrodes; at least inductor electrically connected to the active electrodes, wherein the at least one inductor is configured to excite the capacitor.
Hosotani (U.S. 2014/0368056) teaches a capacitor (Cp or Cs, Fig. 4; [0161] [0162]) comprising: at least two active electrodes (electrodes of Cm1, Cm2 that both inductor (Lmp or Lms, Fig. 4; [0156] [0159]) electrically connected to the active electrodes (electrodes of Cm1, Cm2 that both ends of Lmp or Lms connected to, Fig. 4), wherein the at least one inductor (Lmp or Lms, Fig. 4) is configured to excite the capacitor (Cp or Cs, Fig. 4; [0161] [0162]) to generate an electric field to transfer power or to extract power from an electric field ([0161], lines 1-5; abstract, lines 8-9). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (a capacitor comprising at least) two active electrodes; at least one inductor electrically connected to the active electrodes, wherein the at least one inductor is configured to excite the capacitor of Hosotani’s into Adolf’s, in order to make a component for the resonance inductor smaller leading to reduction in size and weight of the wireless power system device ([0160], last 4 lines; [0161], last 3 lines; Hosotani; that is similar to the application’s [0083], lines 11-13)
The combination does not explicitly teach a passive electrode adjacent to the active electrodes and configured to encompass the active electrodes;
Takahashi teaches a wireless power transfer (abstract) comprising:
a capacitor ([0038], lines 14-19; [0009] [0005]) comprising: 
at least two active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1; [0036] [0038] [0006], line 6); and 
a passive electrode (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006], line 8) adjacent to the active electrodes (12 coupled to 16 of 11; 22 coupled to 24 of 21, Fig. 1) and configured to encompass (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036]  
at least one inductor (16 of 11 connected to 12; or 24 of 21 connected to 22, Fig. 1; [0037] [0004]) electrically connected to the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1) is configured to generate an electric field ([0011] [0006]) to transfer power ([0035] [0037]) or to extract power ([0035] [0039]) from a generated electric field ([0011] [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a passive electrode (adjacent to the active electrodes and) configured to encompass the active electrodes of Takahashi’s into Adolf, in view of Hosotani’s, in order to maintain coupling capacitance for power transmission efficiency ([0011] [0009]; Takahashi).
Regarding claim 23 , Adolf teaches a wireless power transfer system (2116+2115+2100+2113+2114, Fig. 21; [0229] [0230]; claim 1; [0225]) comprising: the UAV (2100, Fig. 21; [0198], lines 7-25) of claim 22, in view of Hosotani and further in view of Takahashi; and a transmit resonator (transmitting resonator 502, Fig. 5A; [0087]; or 106, Fig. 1, included in 2116, Fig. 21; [0230] [0225]; claim 1, lines 5-6, 12-15, 17-18, 24-31) comprising: at least two active electrodes (electrodes of Cm1, Cm2 that both ends of Lmp connected to, Fig. 4; Hosotani); and at least one inductor (Lmp, Fig. 4; [0156] [0159]; Hosotani) electrically connected to the active electrodes (electrodes of Cm1, Cm2 that both ends of Lmp connected to, Fig. 4; Hosotani), wherein the at least one inductor is configured to excite the capacitor (Cp, Fig. 4; [0161] [0162]; Hosotani) to generate an electric field ([0161], lines 1-5; abstract, lines 8-9; Hosotani) (or 2115, Fig. .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Adolf (U.S. 2017/0141583), Hosotani (U.S. 2014/0368056) and Takahashi (U.S. 2015/0372540), as applied above in claim 1, and further in view of Kato (U.S. 2013/0270922).
Regarding claim 15, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the passive electrode (13, 23, Fig. 1, 2, 7; [0036] [0038] [0006]; Takahashi) comprises material affixed to edges of the passive electrode (13, 23, Fig. 1, 2, 7; [0036] [0038] [0006]; Takahashi) and/or along the perimeter of the passive electrode  (13, 23, Fig. 1, 2, 7; [0036] [0038] [0006]; Takahashi). 
The combination does not explicitly teach dissipative material (affixed to … the passive electrode).
Kato teaches dissipative material affixed to the passive electrode ([0054], lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate dissipative material affixed to the passive electrode of Kato’s into Adolf’s, in view of Hosotani’s  and further in view of Takahashi’s, in order to release heat ([0054], line 20; Kato).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Adolf (U.S. 2017/0141583), Hosotani (U.S. 2014/0368056) and Takahashi (U.S. 2015/0372540), as applied above in claim 1, and further in view of Kato (U.S. 2014/0009361).
Regarding claim 16, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the inductor (16 of 11 connected to 12; or 24 of 21 connected to 22, Fig. 1; [0037] [0004]; Takahashi) is located on the opposite side of the passive electrode (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006], line 8; Takahashi) relative to the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1; [0036] [0038] [0006], line 6; Takahashi)
The combination does not teach wherein the inductor is electrically connected to the active electrode through a hole in the passive electrode.
Kato teaches the inductive coil (67 or 65 of inductance element L3 of 51e and 51d, Fig. 12 [0061]) is electrically connected to the active electrode (43 of 51g [0060]) through a hole ([0063]-[0065] in the passive electrode (68 of 51f, Fig. 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the inductive coil is electrically connected to the active electrode through a hole in the passive electrode of Kato’s into Adolf’s, in view of Hosotani’s and further in view of Takahashi’s, in order to provide a means for fabrication and packaging.
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Adolf (U.S. 2017/0141583), Hosotani (U.S. 2014/0368056) and Takahashi (U.S. 2015/0372540), as applied above in claim 1, and further in view of Lee (U.S. 2002/0041513).
Regarding claim 17, Adolf teaches the wireless power transfer system of claim 1, in view of Hosotani and further in view of Takahashi, wherein the capacitor (516, 522, Fig. 5A [0087] [0090]) (or [0038] [0009] [0005]; Takahashi) further comprises:
a substrate (substrate of 12, 22, Fig. 1, 7B; [0036] [0038] [0006]; or substrate of 52, 62, Fig. 6; [0078]-[0080]; Takahashi) upon which the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1, 7B; [0036] [0038] [0006]; Takahashi) are affixed; a separation distance (between 12 and 13, Fig. 1; Takahashi) between the active electrodes (12 coupled to 16 of 11; or 22 coupled to 24 of 21, Fig. 1; [0036] [0038] [0006]; Takahashi) and the passive electrode (13 encompasses 12 and 16 of 11; or 23 encompasses 22 and 24 of 21, Fig. 1; [0036] [0038] [0006]; Takahashi)
The combination does not teach an actuator extending between (the substrate and the passive electrode), the actuator controllable to vary (a separation distance between the active electrodes and the passive electrode).
Lee teaches a capacitor (40, Fig. 4); an actuator (45, Fig. 4) extending between the substrate (41, Fig. 4) and the passive electrode (48, Fig. 4), the actuator controllable to vary a separation distance (varied distance in 47 by 45, Fig. 4) between the active electrodes (42, 44, Fig. 4) and the passive electrode (48, Fig. 4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an actuator extending between (the substrate and the passive electrode), the actuator controllable to vary (a separation distance between the active electrodes and the passive electrode) of Lee’s into Adolf’s, in view of Hosotani’s  and 
Regarding claim 18, Adolf teaches the wireless power transfer system of claim 17, in view of Hosotani, further in view of Takahashi, and further in view of Lee, wherein the capacitor (516 or 522, Fig. 5A; [0087], lines 6-7; [0085] [0087] [0090]) ([0038] [0009] [0005]; Takahashi) further comprises:
at least two telescopic supports (45a, 45b, Fig. 4; Lee) extending between the substrate (41, Fig. 4; Lee) and the passive electrode (48, Fig. 4; Lee), the supports configured to extend or telescope as the separation distance (varied distance in 47 by 45, Fig. 4; Lee) between the active electrodes (42, 44, Fig. 4; Lee) and the passive electrode (48, Fig. 4; Lee) is varied.
Regarding claim 19, Adolf teaches the wireless power transfer system of claim 17, in view of Hosotani, further in view of Takahashi and further in view of Lee, wherein actuation of the actuator (45, Fig. 4; Lee) is controlled by a microcontroller ([0048]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        February 23, 2021